Exhibit 5.2 August 11, 2014 GreenHunter Resources, Inc. 1048 Texan Trail Grapevine, Texas 76051 Re: Registration Statement on Form S-3 Ladies and Gentlemen: I have acted as counsel to GreenHunter Resources, Inc., a Delaware corporation (the “ Company ”), with respect to certain legal matters in connection with the registration under the Securities Act of 1933, as amended (the “ Securities Act ”), of the offer and sale by the Company from time to time of: (i)common stock, $0.001 par value per share, of the Company (the “ Common Stock ”); (ii)preferred stock, $0.001 par value per share, of the Company (the “ Preferred Stock ” and, together with the Common Stock, the “ Company Stock ”); (iii)debt securities, in one or more series, which may be senior or subordinated and may be convertible into or exchangeable for Common Stock or Preferred Stock, and may be guaranteed by one or more of the Company’s subsidiaries (collectively, “ Debt Securities ”); (iv)warrants to purchase Common Stock, Preferred Stock or Debt Securities (“ Warrants ”); and (v)subsidiary guarantees of the Debt Securities (the “ Subsidiary Guarantees ”). The Common Stock, Preferred Stock, Debt Securities, Warrants and Subsidiary Guarantees are collectively herein as the “ Securities .” Securities may be issued in an unspecified number (with respect to Common Stock, Preferred Stock, Warrants and Subsidiary Guarantees) or in an unspecified principal amount (with respect to Debt Securities and Subsidiary Guarantees). The Registration Statement to which this opinion is an exhibit provides that the Securities may be offered separately or together, in separate series, in amounts, at prices and on terms to be set forth in one or more prospectus supplements (each a “ Prospectus Supplement ”) to the prospectus contained in the Registration Statement (the “ Base Prospectus ”). In addition, I have acted as counsel to the Company in connection with the registration on behalf of certain of its security holders (the “ Selling Security Holders ”) of an aggregate of 517,869 shares of Common Stock underlying warrants held by the Selling Security Holders (the “ Selling Security Holder Warrants ”) . I have also participated in the preparation of the Base Prospectus and an “at the market” prospectus (together, the “
